Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.



                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2012-198

                                     SEPTEMBER TERM, 2012

 In re N.L. and K.S., Juveniles                        }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Franklin Unit,
                                                       }    Family Division
                                                       }
                                                       }    DOCKET NO. 24/25-3-11 Frjv

                                                            Trial Judge: Linda Levitt

                          In the above-entitled cause, the Clerk will enter:

       Mother appeals termination of her parental rights to her two children, N.L., born in
March 2007, and K.S., born in January 2011. Mother argues that the court’s finding that mother
chose drugs over her children is erroneous and ignores the nature of drug addiction. Mother also
contends that the court erred in concluding she would not be able to resume parenting within a
reasonable period of time. We affirm.

        The Department for Children and Families (DCF) first became aware of mother in 2007
after receiving reports regarding mother’s drug use, homelessness, and neglect of her children.
After K.S.’s birth, DCF was contacted by Fletcher Allen Hospital with a report that mother, who
was on drugs, had given birth to a baby girl, was on drugs and wanted to leave the hospital
against medical advice. DCF began working with mother after that time. In February 2011,
after K.S.’s birth, mother became overwhelmed caring for two children. She was using drugs
and refused to enter a treatment program. She began to miss appointments with treatment
providers, DCF, and K.S.’s doctor. Due to mother’s drug use and inability to care for the two
children, in April 2011, after DCF filed a petition, all parties stipulated that N.L. and K.S. were
children in need of care or supervision (CHINS). N.L. was initially placed with her maternal
aunt and then subsequently into foster care with mother’s aunt and her partner, where she has
remained. K.S. was placed with her paternal grandparents where she had primarily resided since
she was two months old. Initially, DCF’s goal was adoption for K.S.; it proposed concurrent
goals of reunification or adoption for N.L. These initial goals were not approved by court order
because mother and K.S.’s father were not present at the initial disposition hearing because they
had been arrested for stealing to support their drug habits.

       At the continued initial disposition, DCF sought termination of parental rights as to both
children. The court held a contested hearing in January and March 2012. Based on the evidence
the court found that mother had made no progress to address the goals in the case plan.
Although mother had participated in several drug addiction treatment programs, she was unable
to complete multiple programs, and she relapsed repeatedly. She had not addressed her mental
health problems or early trauma. The court found that when mother visited K.S. at the beginning
of the child’s placement with her grandmother, mother would do other tasks and did not take an
interest in caring for K.S. Mother did not visit with K.S. from mid-July to December 2011, and
had only two visits from December to the time of the final order in May 2012. Mother’s visits
with N.L. were sporadic, and she made only three out of thirteen possible phone calls to the child
in July 2011. Visits with N.L. stopped in August 2011 because mother did not set them up.

         In assessing the best-interests factors, the court first concluded that mother did not have a
close relationship with either child because using drugs was her priority rather than caring for her
children. Mother never developed a relationship with K.S., who was placed with her
grandparents as an infant, and N.L. did not want to speak with mother on the phone because, as
the court found, when she spoke with her mother “her behavior regressed as she relived her past
life of homelessness, drugs, neglect and abuse.”

        With respect to the second factor, the court found that the children were thriving in their
new environments. K.S. is bonded to her grandparents and they provide her with love, comfort
and stability. They wish to adopt her. Upon coming into DCF custody, N.L. was very disturbed
and defiant. She had nightmares, temper tantrums and was very fearful. She is now much
healthier and making progress in dealing with the trauma that she had experienced in mother’s
care. N.L. has a close relationship with her foster parents and they would like to adopt her.

        The court found it was unlikely that mother would ever be able to parent her children,
much less do so in a reasonable period of time, given her drug addiction issues. The court
observed that mother’s drug addiction had been severe and ongoing for a long time, and had led
her to violence, instability and crime with drug addicted boyfriends at the expense of the
children. Other factors also made parenting within a reasonable time unlikely, including
mother’s unaddressed mental-health problems, lack of housing and the challenge of learning how
to parent in a nurturing manner. Given these challenges, the court concluded that mother was not
likely to be in a position to resume parenting within a reasonable time.

       Finally, the court found mother did not play a constructive role in the children’s lives,
having subjected them to poverty, homelessness, neglect, violence, instability and drugs. In light
of these factors, the court concluded that termination of mother’s parental rights was in the
children’s best interests.∗

       Mother appeals. She argues that the court’s finding that she chose drugs over her
children is clearly erroneous and ignores the nature of drug addiction. Mother also contends that
the court erred in concluding that she could not resume parenting within a reasonable period of
time.

        The family court may terminate parental rights at the initial disposition proceeding if the
court finds by clear and convincing evidence that termination is in the child’s best interests. In re

       ∗
          N.L. and K.S. have different fathers. K.S.’s father voluntarily relinquished his parental
rights prior to the termination hearing. Following the contested hearing in this case, the court
terminated the parental rights of N.L.’s father, who has not appealed that order.


                                                  2
J.T., 166 Vt. 173, 177, 179 (1997). In assessing the child’s best interests, the court must consider
the statutory criteria. 33 V.S.A. § 5114. The most important factor is whether the parent will be
able to resume parenting duties within a reasonable period of time. In re J.B., 167 Vt. 637, 639
(1998) (mem.). The reasonableness of the time period is measured from the child’s perspective.
In re B.M., 165 Vt. 331, 337 (1996). On appeal, we will uphold the family court’s conclusions if
supported by the findings and affirm the findings unless clearly erroneous. In re A.F., 160 Vt.
175, 178 (1993).

       We first address mother’s argument that the court misapprehended the nature of mother’s
drug addiction and that this error resulted in incorrect findings. Mother argues that there is no
evidence that she chose drugs over her children; she did attempt to complete a treatment
program, but struggled unsuccessfully to remain drug-free. According to mother, drug addiction
is understood by modern science as a medical disease rather than a social problem and therefore
the court erred in making a moral judgment about mother’s choices.

        We disagree that the court made a moral judgment regarding mother. The court’s finding
that mother chose drugs over caring for her children is not an assessment of mother’s deliberate
choice or moral culpability, but, rather, reflected the court’s observation of the results of
mother’s addiction and its impact on her parenting. Whatever the underlying reason—whether
the product of conscious choice or of a disease process beyond mother’s control—the undisputed
fact is that mother’s addiction persisted and significantly inhibited her ability to parent her
children. It led her to do things—from committing crimes to support her addiction to failing to
adhere to her schedule of visits—that were counter to the children’s best interests. This negative
impact on the children of mother’s drug abuse was relevant to the court’s decision, and the
evidence strongly supports the court’s findings that mother’s drug abuse had a negative and
traumatic impact on the children.

        Mother next argues that the evidence does not support the court’s conclusion that she
would be unable to parent in a reasonable period of time. Mother misconstrues the court’s order
as stating that no addict could resume parenting within a reasonable period of time, much less
mother. The court did not presume that because mother was an addict, she would be unable to
parent. The court properly conducted an individualized determination and based its decision on
the evidence presented concerning mother’s individual capability to parent N.L. and K.S. in a
reasonable period of time. The court found that mother’s addiction had “led her to violence,
instability and crime with drug addicted boyfriends and at the expense of her children.” The
evidence supports these findings.

        The court further found that through the year between the initial CHINS finding and the
TPR hearing, mother repeatedly failed to complete drug treatment programs, or relapsed
afterward. Given this track record, the court’s conclusion that mother was not likely to conquer
her drug addiction within a reasonable time was amply supported by its findings which were, in
turn, supported by sufficient evidence in the record.

       In addition, aside from failing to successfully treat her drug addiction, the court found
mother had other issues that precluded her from resuming her parental role in a reasonable time,
including unresolved mental health issues and the need to learn how to be a loving and nurturing



                                                 3
parent. Given the children’s young age, especially K.S., and the length of time in custody, it was
not an abuse of discretion for the court to conclude that mother would not be able to reach these
goals within a reasonable period of time. See In re J.L., 2007 VT 32, ¶ 9, 181 Vt. 615 (mem.)
(noting that reasonable period of time is measured from the child’s perspective and taking
account of child’s age and time in custody).

       Affirmed.

                                               BY THE COURT:


                                               _______________________________________
                                               Marilyn S. Skoglund, Associate Justice

                                               _______________________________________
                                               Brian L. Burgess, Associate Justice

                                               _______________________________________
                                               Beth Robinson, Associate Justice




                                                4